UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7239


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RYAN NEWSOME,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:94-cr-00083-1)


Submitted:    February 26, 2009             Decided:   March 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan Newsome, Appellant Pro Se. John J. Frail, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ryan   Newsome   appeals          the   district      court’s    orders

granting his motion for reduction of sentence pursuant to 18

U.S.C.     §     3582(c)      (2006)        and    denying      his      motion    for

reconsideration in which Newsome sought a further reduction.                        We

have     reviewed     the    record        and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Newsome, No. 3:94-cr-00083-1 (S.D.W.

Va., Mar. 31 & July 9, 2008); see United States v. Dunphy, 551

F.3d 247, 257 (4th Cir. 2009) (“When a sentence is within the

guidelines applicable at the time of the original sentencing, in

an 18 U.S.C. § 3582(c) resentencing hearing, a district judge is

not    authorized     to    reduce     a    defendant's       sentence    below    the

amended    guideline       range.”).        We    dispense    with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                            2